ARTIS CHARLES HARRELL
Pro se - TDC# 1334295
W.G. McConnell Unit
3001 S. Emily Dr.
Beeville, Texas 78102

/\

December 4, 2015

COURT OF CRIMINAL APPEALS OF TEXAS
P.O. Box 12308

Capitol Station

Austin, Texas 78711

RE:;WR-68,613-l3
Tr. Ct; No. 982557-G

Dear Clerk of Court:

u@,u\z~¢z

Rscsl
couRT oF cRmz§NUP

PEALs
DEL` 70 2015

AbelAcosta, C,erk

I received a notice from this court that it has received and
presented my 11.07 to the Court. Please inform me in writing

of the status of my petition.

Thank you for your immediate assistance.

Sincerely,

Artis Charles Harrell